Citation Nr: 0411057	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  98-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from October 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.

This case was previously before the Board in February 2001, at 
which time the Board remanded the case for further development-
including obtaining additional medical treatment records and 
obtaining VA examinations.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and all 
relevant evidence necessary for an equitable disposition of his 
appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed bilateral hearing loss during or 
as a result of his service in the military.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran had tinnitus during service or that it is a 
result of his service in the military.



CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred or 
aggravated during his active military service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 1113 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.655 (2003).

2.  The veteran's tinnitus also was not incurred or aggravated 
during his active military service.  38 U.S.C.A. §§ 101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.655 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies to all 
claims for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires that VA assist a 
claimant in obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete his claims.  The March 1998 rating 
decision appealed, the March 1998 statement of the case, and the 
May 2003 supplemental statement of the case, as well as February 
2001, July 2002, and October 2002 letters to the veteran, notified 
him of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional information 
was needed to process his claims.  And the February 2001, July 
2002, and October 2002 letters, in particular, apprised him of the 
type of information and evidence needed from him to support his 
claims, what he could do to help in this regard, and what VA had 
done and would do in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  That type 
of notice is what is specifically contemplated by the VCAA.  There 
also was express mention of the VCAA and its attendant 
requirements in the Board's February 2001 remand, which 
precipitated all of these subsequent letters.

While, in these letters, the RO requested that the veteran 
identify and/or submit any supporting evidence within 60 days, the 
Board notes that more than one year has passed since the most 
recent, October 2002, VCAA letter.  See also the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  This new 
Act clarifies that VA may indeed make a decision on a claim before 
expiration of the one-year period following a VCAA notice, thereby 
effectively overturning the holding in a recent Federal Circuit 
case.  See Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); see also 38 
U.S.C.A.§ 5103(b)(1)(West 2002).  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claims.  In this regard, the 
veteran's service medical records and private medical records have 
been obtained.  In addition, pursuant to the February 2001 Board 
remand, the veteran was afforded the opportunity for VA 
examinations in connection with his claims of service connection, 
as well as several opportunities to submit additional evidence in 
support of his claims.  But he and his representative have not 
made the Board aware of any additional evidence that should be 
obtained prior to appellate review.  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes this 
decision is incorrect as it applies to cases where, as here, the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, regarding the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus, a 
substantially complete application was received in October 1997.  
Thereafter, in a rating decision dated March 1998, these claims 
were denied.  Only after the initial, March 1998, rating action 
was promulgated did the AOJ, in February 2001, July 2002, and 
October 2002, provide notice to the veteran regarding what 
information and evidence was needed to substantiate the claims, as 
well as what information and evidence must be submitted by him, 
what information and evidence would be obtained by VA, and the 
need for him to submit any evidence in his possession pertaining 
to his claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying his claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 


In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non- prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the veteran to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in February 2001, July 2002, and 
October 2002 was not given prior to the first AOJ adjudication of 
the claims, the notice was provided by the AOJ prior to the 
issuance of the May 2003 supplemental statement of the case 
(SSOC), as well as prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and an SSOC was provided to the veteran.  So he has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to him.  See Bernard v. Brown, 4 Vet. 
App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection also is permissible for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
an applicable presumption period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of his entrance into service, or where 
clear and unmistakable evidence (obvious or manifest) demonstrates 
that an injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness may be 
rebutted by clear and unmistakable evidence that an injury or 
disability existed prior to service. 

Pre-existing injuries or diseases are considered to have been 
aggravated by active service where there is an increase in 
disability during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  In deciding an aggravation claim, after having 
determined the presence of a pre-existing condition, the Board 
must first determine whether there has been any measurable 
worsening of the disability during service, and whether this 
worsening constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the pre-
existing condition during service are not sufficient to be 
considered aggravation unless the underlying condition, as opposed 
to mere symptoms, has worsened.  See Crowe v. Brown, 7 Vet. App. 
238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a).  

The pertinent evidence of record consists of the veteran's service 
medical records and private medical records.

The report of the veteran's September 1966 pre-enlistment 
examination states that a clinical evaluation of his ear canals 
and eardrums was normal.  Audiometric testing showed that he had 
right ear pure-tone thresholds of 25 decibels at 500 Hertz, 15 
decibels at 1000 and 2000 Hertz, 15 decibels at 4000 Hertz, and 15 
decibels at 6000 Hertz.  But his left ear pure-tone thresholds 
were worse - 40 decibels at 500 Hertz, 30 decibels at 1000 Hertz, 
20 decibels at 2000 Hertz, 10 decibels at 4000 Hertz, and 30 
decibels at 6000 Hertz.  And a diagnosis of hearing loss was 
noted.  (Note:  these audiometric findings are obtained by 
converting from ASA to ISO (ANSI) units).  So there was objective 
clinical evidence of a hearing loss, certainly in the left ear, 
even before entering the military in October 1966.

An August 1968 Report of Medical History states that the veteran 
reported experiencing ear, nose, or throat trouble, but denied a 
history of hearing loss.  The contemporaneous Report of Medical 
Examination showed that clinical evaluation of his ear canals and 
eardrums was normal.  Audiometric testing showed that he had right 
ear pure-tone thresholds of 0 decibels at 500 Hertz, -5 decibels 
at 1000 Hertz, 0 decibels at 2000 Hertz, and 5 decibels at 4000 
Hertz.  Left ear 
pure-tone thresholds were 0 decibels at 500, 1000, and 2000 Hertz, 
and 5 decibels at 4000 Hertz.  The veteran was discharged from the 
military later in August 1968.

An October 1997 letter from H. R. Ivey, M.D., states that the 
veteran reported that his ear felt "a bit stuffy."  An ear, nose, 
and throat examination was unremarkable.  A diagnosis of hearing 
loss was noted.  An attached audiogram report did not provide an 
interpretation of the results, but a summary indicated the veteran 
had a bilateral hearing loss, worse at high frequencies.

A February 1998 letter from Dr. Ivey states that the veteran's 
high frequency hearing loss is likely the result of chronic loud 
noise exposure.

According to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to 
establish when a measured hearing loss is . . . a 'disability' for 
which compensation may be paid, provided that the requirements for 
service connection are otherwise met . . . ").

The report of the September 1966 pre-enlistment examination 
contains a diagnosis of hearing loss.  So there was objective 
clinical evidence of problems with the veteran's hearing-certainly 
in his left ear, even before he began serving on active duty the 
following month, in October 1966.  Consequently, it is not 
presumed that he had normal hearing when he started on active 
duty.  38 U.S.C.A. § 1111, 1132; 38 C.F.R. §§ 3.303(c); 3.304(b).  
And this, in turn, means that VA does not have to rebut the 
presumption of soundness at service entrance because this 
presumption did not attach.  See VAOPGCPREC 3-2003 (July 16, 
2003).  Moreover, when comparing the results of the September 1966 
pre-enlistment audiometric evaluation with those of the August 
1968 military separation evaluation, there was no increase in the 
severity of the veteran's hearing loss during service, i.e., 
aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See, too, 
Hensley, 5 Vet. App. at 160.  Indeed, his hearing was noticeably 
better (not worse) when examined for separation from service.

Aside from all of this, however, is the even more fundamental 
requirement that the veteran currently have sufficient hearing 
loss to meet the threshold minimum standards of § 3.385 to be 
considered an actual hearing "disability."  In Hensley, the Court 
indicated a veteran need not have met the requirements of this 
regulation while in service, only presently.  See Hensley, 5 Vet. 
App. at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).


But VA's attempt to determine whether the veteran has sufficient 
hearing loss, at present, to satisfy the requirements of § 3.385 
was unsuccessful because he failed to report for his scheduled VA 
audiometric and otolaryngological evaluations to make this 
important determination.  And according to 38 C.F.R. § 3.655(b), 
when, as here, a veteran fails to report for an examination 
scheduled in conjunction with an original claim for service 
connection, the claim is to be decided based on the evidence of 
record.  The Board specifically apprised the veteran of this 
consequence of failing to report when remanding his claim to the 
RO in February 2001 to schedule these VA examinations.  So as it 
stands, there is no medical evidence of record confirming the 
veteran currently meets the requirements of 38 C.F.R. § 3.385.

The veteran's private medical records, including those from Dr. 
Ivey listing a diagnosis of bilateral hearing loss due to noise 
exposure, do not indicate the hearing loss is of sufficient 
severity to meet the requirements of § 3.385.  As mere laymen, VA 
adjudicators are precluded from interpreting the results of the 
audiogram that Dr. Ivey included with his statement, insofar as 
determining whether there was sufficient hearing loss shown in the 
audiogram to meet the requirements of § 3.385.  Cf. Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  This is the very reason that 
VA scheduled the veteran for the audiometric and otolaryngological 
evaluations that he failed to attend.  Likewise, Dr. Ivey did not 
indicate the veteran's purported noise exposure occurred 
coincident with his service in the military (as opposed to, say, 
at his civilian job or while hunting, etc.) or that his hearing 
loss chronically worsened (i.e., was aggravated) during his 
service.  And this is true even were the Board to assume, purely 
for the sake of argument, that the noise exposure was in service.

Pursuant to the Board's February 2001 remand, the RO made several 
attempts to have Dr. Ivey elaborate on his statement concerning 
the severity and etiology of the veteran's bilateral hearing loss.  
But this additional development hinged on the veteran's personal 
cooperation in obtaining additional information from this doctor, 
which the veteran simply did not provide.  See the SSOC issued on 
May 7, 2003.  Even his representative acknowledged as much in his 
March 2004 statement (informal hearing presentation).

Since the veteran has not presented evidence of a current hearing 
loss "disability," as this term is defined by § 3.385, the 
preponderance of the evidence is against his claim and there is no 
reasonable doubt to resolve in his favor.  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress specifically 
limits entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.").  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 
U.S.C. § 1131 as requiring the existence of a present disability 
for VA compensation purposes).  See also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

In addition, the Board finds that the veteran is not entitled to 
service connection for tinnitus, either, as the record does not 
contain evidence indicating he has tinnitus that was incurred 
during his active military service.  His service medical records 
are entirely negative for complaints, treatment, or a diagnosis of 
tinnitus.  It is also noteworthy that there is no evidence that he 
ever sought treatment for tinnitus and that he does not allege any 
such treatment.  Similarly, there is no current medical evidence 
containing a diagnosis of tinnitus, to confirm he has this 
condition of ringing in his ears.  Consequently, absent medical 
evidence of current disability, much less a causal relationship to 
his service in the military, service connection cannot be granted 
because the preponderance of the evidence is unfavorable.  See 
Brammer at 225 ("In the absence of proof of a present disability 
there can be no valid claim.").  See, too, Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Just as in the case of his claim for bilateral hearing loss, the 
RO attempted to assist the veteran in determining whether he has 
tinnitus and, if so, whether it is the result of his service.  And 
the RO made repeated requests for additional medical evidence and 
scheduled him for VA audiometric and otolaryngological 
examinations, pursuant to the Board's February 2001 remand.  
However, as already mentioned, he did not respond to the RO's 
repeated requests for more information, and he failed to report 
for both VA examinations.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not always a one-way street.  
If a veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").

So in short, the only evidence portending that the veteran's 
bilateral hearing loss and tinnitus are related to his service in 
the military comes from him.  And as a layman, he simply does not 
have the necessary medical training and/or expertise to determine 
the cause of these disorders.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. 
at 495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical evidence 
relating the current conditions at issue to that symptomatology.  
Id.  Because of this, the veteran's allegations, alone, have no 
probative value without medical evidence substantiating them.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



